             Case 1:17-cv-00916-CRC Document 26 Filed 10/12/18 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
                                              )
                 Plaintiff,                   )
                                              )
        v.                                    )      Case No. 17-cv-916 (CRC)
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
                 Defendant.                   )
                                              )

                                   JOINT STATUS REPORT

        Pursuant to this Court’s minute order of September 14, 2018, the parties respectfully

inform the Court that the Federal Bureau of Investigation has completed its production of

nonexempt records responsive to the Freedom of Information Act request at issue in this case.

Judicial Watch has indicated that it intends to challenge both the search for responsive records

and all withholdings made under claim of exemption. The parties therefore agree that summary

judgment briefing will be necessary to resolve the dispute in this case, and are in discussions

about an appropriate schedule. Those discussions have been somewhat delayed by the scheduled

absence of the official who will draft the government’s declaration in support of summary

judgment. The parties therefore respectfully request this Court’s leave to submit another joint

status report no later than October 19, 2018, proposing a schedule for summary judgment

briefing in this case.

        Respectfully submitted,

/s/ James F. Peterson                                CHAD A. READLER
James F. Peterson                                    Principal Deputy Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                    MARCIA BERMAN
425 Third St, SW, Suite 800                          Assistant Director
Washington, DC. 20024                                Federal Programs Branch
         Case 1:17-cv-00916-CRC Document 26 Filed 10/12/18 Page 2 of 2



T: 202-646-5172
F: 202-646-5199                            /s/ James Bickford
                                           JAMES BICKFORD
Counsel for Plaintiff                      Trial Attorney (N.Y. Bar No. 5163498)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           20 Massachusetts Avenue, NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendant

Date: October 12, 2018




                                     -2-
